       Case 3:20-cv-00253-BSM-BD Document 4 Filed 08/28/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY,
ADC #553102                                                                  PLAINTIFF

V.                          CASE NO. 3:20-CV-253-BSM-BD

KEITH BOWERS                                                               DEFENDANT

                                         ORDER

       Plaintiff Nicholas Phillip Caskey, an inmate in the Craighead County Detention

Facility, filed this lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No.

2) For screening purposes, Mr. Caskey has stated a deliberate-indifference claim against

Defendant Bowers. (Doc. No. 2) Accordingly, service is proper.

       The Clerk of Court is directed to prepare a summons for Defendant Bowers. The

United States Marshal is directed Mr. Bowers with the summons and a copy of the

Complaint, with any attachments (Doc. No. 2), without requiring prepayment of fees and

costs or security. Service for Defendant Bowers should be through the Craighead County

Sheriff=s Department, 901 Willet Road, Jonesboro, Arkansas 72401.

       IT IS SO ORDERED, this 28th day of August, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
